Citation Nr: 1145291	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for postoperative residuals of medial meniscal tear and synovitis with plica of the right knee, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to November 1982. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in San Diego, California that, among other things, denied service connection for residuals of medial meniscal tear and synovitis with plica of the right knee. 

The case was remanded by Board decisions in November 2009 and June 2011.


FINDING OF FACT

Medial meniscal tear and synovitis with plica of the right knee is attributable to service-connected disease or injury.


CONCLUSION OF LAW

Medial meniscal tear and synovitis with plica of the right knee is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision as to the claim of entitlement to service connection for medial meniscal tear and synovitis with plica of the right knee, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown 7 Vet.App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  The Board will apply the older version of 38 C.F.R. § 3.310 that is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made, and his claim was filed prior to the effective date of the revised regulation.

Factual Background and Legal Analysis

The Veteran, in part, he avers that the cited disability is secondary to already service-connected disability.  In correspondence dated in August 2007, he contends that pain associated with service-connected degenerative joint of the cervical and lumbar spine, radiculopathy of the left upper and left lower extremities with meralgia paresthetica of the left thigh had caused him to be unstable while walking.  He avers that decreased range of neck movement had also made it difficult to avoid tripping on any non-level surface.  The appellant states that as a result of the such, the service-connected disorders had caused him to trip many times on the job in the field, which led to damage to the right medial meniscus.  In more recent correspondence dated in January and August 2011, he contends that service-connected disabilities were a major factor in the development of right knee injuries.  As such, the Board will focus on this theory of entitlement as it affords a basis for a favorable decision without resort to any other foundation or argument.

The Veteran was afforded a VA joints examination in January 2001.  He complained that he had had knee problems since his 25 or more parachute jumps in service and that the knees were still intermittently painful.  He stated that his problems had been complicated by a back condition for which a laminectomy had been performed.  

The appellant was examined for VA compensation purposes in July 2002.  The examiner noted that the claims folder was reviewed.  A history of many parachute jumps in service was noted.  Following examination, the examiner stated that it would appear that the Veteran had some minor early arthritic changes of the knees without obvious disability or functional impairment at that time  He opined that in reviewing the records, it would appear that it was at least as likely as not that the condition of the Veteran's knees, i.e., patellofemoral pain syndrome, were as likely as not related to the service-connected activities.  

By rating action dated in February 2002, service connection was granted for degenerative disc disease of the lumbar spine, status post laminectomy, degenerative disc disease of the cervical spine, status post laminectomy, plantar fasciitis of the left foot, left knee patellofemoral pain syndrome, right knee patellofemoral pain syndrome, left thigh meralgia paresthetica, and surgical scars of the lumbar and cervical spine.  

The results of private magnetic resonance imaging (MRI) in July 2004 were received that disclosed extensive tear of the mid zone and posterior horn segments of the right medial meniscus with intact right lateral meniscus.  The Veteran underwent right knee diagnostic arthropathy, partial medial meniscectomy, partial synovectomy and plica excision in October 2004 at the Naval Medical Center.

The Veteran was afforded a VA examination in August 2005 and reported that he did not recall having a specific right knee injury, but that over the year prior to surgery, he had begun experiencing mechanical symptoms of locking and catching.  

The case was remanded for further development in November 2009 wherein it was requested that an opinion be provided on examination as to whether postoperative residuals of medial meniscal tear and synovitis with plica of the right knee were etiologically related to the Veteran's military service, or secondary to service-connected right knee chondromalacia, or to any other service-connected disability.  

On VA examination in March 2010, the Veteran indicated that he could not recall any particular trauma history pertaining to the right knee but reported multiple cumulative traumatic events from jumping out of aircraft from 1979 to 1981 while in service.  He related that he had knee pain at that time but that it became much worse in 2005 when he began having increased difficulty, resulting in several falls while working for the Department of Homeland Security.  The examiner noted that the claims folder was reviewed.  Following physical examination, the examiner diagnosed status post right knee arthroscopic surgery for meniscal tear with X-rays showing mild osteoarthrosis of the right knee.  She commented that the appellant's job in Homeland Security included fieldwork, and that it was possible that his meniscal tear occurred while he was working in the field since most meniscal tears usually involved some type of trauma, even minor trauma, particularly when he had worked in his position for 12 year prior to that time.  The examiner stated further, however, "in my opinion, the [Veteran's] mild osteoarthrosis is a result of natural progress of ageing or prior meniscal tear, not from patellofemoral syndrome or chondromalacia patella.  Therefore, it is my conclusion that the [Veteran's] current status post right knee arthroscopic surgery for medial meniscal tear with osteoarthrosis on X-ray affecting the medial and lateral compartments is likely than not (less than 50-50 probability) caused by of the result of his service-connected right knee chondromalacia patella.

In view of the fact that the March 2010 examiner opined that the post surgery right knee condition was likely than not caused by right knee chondromalacia patella, while at the same time stating that this was a less than a 50/50 probability, a June 2011 Board remand sought to address this inconsistency, as well as to include the question of whether the Veteran's assertions that instability and tripping occasioned by service-connected disabilities led to additional right knee disability. 

Pursuant to Board remand, the Veteran was scheduled for a VA orthopedic and joints examination in July 2011.  In the medical opinion portion of the decision, the examiner presented a detailed overview of the evidence but ultimately concluded that whether the claimed disorder was related to service-connected disability was "unresolvable by me without resorting to speculation without a single incident reported specifically for the knee and to an aggregate to include tripping falling occasionally as it relates to the present medical literature."  He added that  "...I could find no other single or aggregate of service-connected (right chondromalacia patella) commonly invoking inactivity with disuse atrophy at least as likely as not attributable to meniscus tear (complex horizontal cleavage type) related to degenerative joint disease, synovitis with plica."  

Legal Analysis

The Board finds in this instance that although there are conflicting findings in the March 2010 examination opinion as noted above, the examiner clearly commented that the appellant's job duties and long employment history that included fieldwork made it was possible that a meniscal tear could have occurred since even minor trauma could have precipitated such an event.  This opinion is consistent with the Veteran's account of an unstable walking pattern due to service-connected disorders, causing him to trip many times on the job in the field.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3e. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Board has fully considered the lay evidence in this case and finds that the Veteran is competent to report prior symptoms occasioned by service-connected disability, including tripping and falling, and it is determined to be credible.  Although the subsequent VA examiner in July 2011 found, among other things, that it was speculative to associate right knee meniscal tear to service-connected disability, essentially due to lack of documentation of falling or tripping, it appears that he discounted the Veteran's lay history that was reported in the record.  Lay evidence must be considered when a Veteran seeks disability benefits.  Therefore, although the July 2010 examiner purported to explain the reasoning as to why an opinion would be speculative (see Jones v. Shinseki, 23 Vet.App. 382, 390), the report was flawed by not considering the Veteran's lay account, as well as an inartful explanation.

The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet.App. 429, 433 (1995).  Greater weight may be given to one physician's opinion than another depending on factors such as the reasoning employed and whether (and the extent to which) they reviewed prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  In this regard, the Board finds that despite evidence of some inconsistency, the March 2010 examiner considered the Veteran's reported history and lay account of symptoms related to service-connected disability, indicated that a right knee meniscal tear could have been caused by the Veteran's duties in the field, and explained the manner in which this could have happened.  This examination report is determined to be more persuasive and probative.

As such, there is both competent and probative evidence in the record to find that postoperative medial meniscal tear and synovitis with plica of the right knee residuals is related to service-connected disability.  Therefore, resolving the benefit of the doubt in favor of the Veteran, postoperative medial meniscal tear 

and synovitis with plica of the right knee is determined to be secondary to service-connected disability.  In making this determination, the Board again notes that the appellant is service-connected for a patello-femoral syndrome.  Here, we have not been presented with clear evidence of an inter-current cause.  38 C.F.R. § 3.303(b).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


